USCA1 Opinion

	




          July 17, 1995                                 [NOT FOR PUBICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 94-2158                                 HECTOR ROLANDO ADAMES,                                     Petitioner,                                          v.                       IMMIGRATION AND NATURALIZATION SERVICE,                                     Respondent.                                 ____________________                   ON PETITION FOR REVIEW OF THE DECISION AND ORDER                         OF THE BOARD OF IMMIGRATION APPEALS                                 ____________________                                        Before                                Selya, Cyr and Boudin,                                   Circuit Judges.                                   ______________                                 ____________________            Randy Olen on brief for petitioner.            __________            Frank  W.  Hunger,  Assistant  Attorney  General,  and  Ellen  Sue            _________________                                       __________        Shapiro, Attorney, Office  of Immigration Litigation, Civil  Division,        _______        United States Department of Justice, on brief for respondent.                                 ____________________                                 ____________________                      Per Curiam.   We have carefully reviewed the briefs                      __________            and the record.  We  see no basis to disturb  the immigration            judge's denial of  a continuance or the  Board's dismissal of            petitioner's appeal.   In moving for a  continuance one month            after  he  had  entered an  appearance,  petitioner's counsel            merely asserted  that he "suspect[ed] that  a post-conviction            application would be based on the failure to give Immigration            warnings."  He did  not explain the basis for  his suspicion.            For  example, he did not indicate whether he had reviewed the            state  court papers,  conferred with  trial counsel,  or even            talked  with petitioner  to determine whether  petitioner had            been aware of the possibility  of deportation when he entered            his nolo  contendere plea.  We need not now decide under what            circumstances, if  any, an  immigration judge should  grant a            continuance in order to  allow a convicted alien to  pursue a            collateral attack on his conviction.  We simply conclude that            in view  of counsel's  meager showing, the  immigration judge            did not abuse his discretion in denying a continuance in this            case.                 The petition  for judicial  review is  summarily denied.            Loc. R. 27.1.